     Case 2:19-cr-01965 Document 24 Filed on 08/07/20 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                              ENTERED
                         CORPUS CHRISTI DIVISION                                 August 07, 2020
                                                                                David J. Bradley, Clerk

UNITED STATES OF AMERICA                     §
                                             §
versus                                       §         Criminal No. 2:19−cr−01965
                                             §
Walter Lee Brown, III                        §


                    ORDER OF DETENTION PENDING TRIAL

      The defendant appeared in open court with counsel and waived the right to a
detention hearing pursuant to the Bail Reform Act, 18 U.S.C. Sec. 3142(f). Accordingly,
the defendant is ordered detained without bond pending trial.
      The defendant is committed to the custody of the United States Marshal or his
designated representative for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody pending
appeal. The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney
for the Government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for the purpose of an appearance in connection
with a court proceeding.


      ORDERED on August 7, 2020.
